DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,542,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding instant claim 1, patent claim 1 and instant claim 1 are directed to a method of increasing the genetic progress of a line or breed of swine within a genetic nucleus comprising the steps of: providing a boar from a genetic nucleus and a sow from a genetic nucleus, wherein said boar and said sow are from a line or breed within said genetic nucleus and wherein said line or breed of said boar and said sow are the same line or breed; collecting a semen sample from said boar; sorting said semen sample into at least two subpopulations of sperm cells, wherein at least 80% of a first subpopulation bears X-chromosomes or Y-chromosomes; inseminating said sow with sperm cells from said first subpopulation to produce offspring from said sow.   Patent claim 1 further recites genotyping said offspring to identify one or more genetic markers; selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the one or more identified genetic markers.  Instant claim 1 recites calculating one or more estimated breeding values (EBV) for said offspring; and selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the one or more EBV.  At the time of the patent claim, EBV was the conventional means of determining breeding parents for improving genetic progress.  As such, it would have been obvious to used EBV in place of genetic marker selection in patent claim 1 to predictably arrive at the limitations of instant claim 1.  Instant claim 1 also more narrowly specifies administering hormones or hormone analogues to said sow and deterring ovulation in said sow.  However, at the time of the patent claim, hormone administration to control ovulation timing and estrus detection prior to insemination were conventional means of control and improving swine offspring production.  As such, it would have been obvious at the time of the patent claim to include hormone administration and ovulation detection in the sow of patent claim 1 to predictably arrive at the limitations of instant claim 1.
Regarding dependent claims 2-8, the embodiments of these claims are all well established method of EBV and swine breeding.  As such, these claims are obvious variants of patent claim 1.

(2)  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,743.645. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.

Instant claim 1 and patent claim 7 both are directed to a method of increasing the genetic progress of a line or breed of swine within a genetic nucleus comprising the steps of: providing a boar from a genetic nucleus and a sow from a genetic nucleus, wherein said boar and said sow are from a line or breed within said genetic nucleus and wherein said line or breed of said boar and said sow are the same line or breed; collecting a semen sample from said boar; sorting said semen sample into at least two subpopulations of sperm cells, wherein at least 80% of a first subpopulation bears X-chromosomes or Y-chromosomes; inseminating said sow with sperm cells from said first subpopulation to produce offspring from said sow.   Patent claim 7 further recites calculating a selection index for one or more of said offspring; selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the selection index.  Instant claim 1 recites calculating one or more estimated breeding values (EBV) for said offspring; and selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the one or more EBV.  At the time of the patent claim, EBV was the conventional means of determining breeding parents for improving genetic progress and is a species of selection index.  As such, it would have been obvious to use EBV, as claimed in instant claim 1, as the selection index in patent claim 7 to predictable arrive at the limitations of instant claim 1.  Instant claim 1 also more narrowly specifies administering hormones or hormone analogues to said sow and deterring ovulation in said sow.  However, at the time of the patent claim, hormone administration to control ovulation timing and estrus detection prior to insemination were conventional means of control and improving swine offspring production.  As such, it would have been obvious at the time of the patent claim to include hormone administration and ovulation detection in the sow of patent claim 7 to predictably arrive at the limitations of instant claim 1.
Regarding dependent claims 2-8, the embodiments of these claims are all well established method of EBV and swine breeding.  As such, these claims are obvious variants of patent claim 7.

(3)  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,433,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.

Instant claim 1 and patent claim 7 both are directed to a method of increasing the genetic progress of a line or breed of swine within a genetic nucleus comprising the steps of: providing a boar from a genetic nucleus and a sow from a genetic nucleus, wherein said boar and said sow are from a line or breed within said genetic nucleus and wherein said line or breed of said boar and said sow are the same line or breed; collecting a semen sample from said boar; sorting said semen sample into at least two subpopulations of sperm cells, wherein at least 80% of a first subpopulation bears X-chromosomes or Y-chromosomes; inseminating said sow with sperm cells from said first subpopulation to produce offspring from said sow.   Patent claim 7 further recites calculating a selection index for one or more of said offspring; selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the selection index.  Instant claim 1 recites calculating one or more estimated breeding values (EBV) for said offspring; and selecting one or more of said offspring as a parent in the line or breed in the genetic nucleus based on the one or more EBV.  At the time of the patent claim, EBV was the conventional means of determining breeding parents for improving genetic progress and is a species of selection index.  As such, it would have been obvious to use EBV, as claimed in instant claim 1, as the selection index in patent claim 7 to predictable arrive at the limitations of instant claim 1.  Instant claim 1 also more narrowly specifies administering hormones or hormone analogues to said sow and deterring ovulation in said sow.  However, at the time of the patent claim, hormone administration to control ovulation timing and estrus detection prior to insemination were conventional means of control and improving swine offspring production.  As such, it would have been obvious at the time of the patent claim to include hormone administration and ovulation detection in the sow of patent claim 7 to predictably arrive at the limitations of instant claim 1.
Regarding dependent claims 2-8, the embodiments of these claims are all well established method of EBV and swine breeding.  As such, these claims are obvious variants of patent claim 7.

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632